Citation Nr: 1204183	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to an initial increased evaluation for degenerative disk disease at L4-L5 and L5-S1, evaluated as 10 percent disabling prior to September 18, 2008, and 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1985 to January 2006 with two years and seven months of prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in part, denied the Veteran's claims of entitlement to service connection for a bilateral knee disability, and granted service connection for degenerative disk disease at L4-L5 and L5-S1 and assigned a 10 percent disability evaluation effective February 1, 2006.  (The Veteran's claims folder has since been transferred to the RO in Chicago, Illinois.)  The Veteran perfected an appeal as to the denial of service connection for a bilateral knee disability as well as the disability evaluation assigned for the lumbar spine disability.  

During the pendency of this appeal, in a December 2009 rating decision, the RO increased the disability evaluation for the service-connected lumbar spine disability to 20 percent disability, effective September 18, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran had requested a hearing before the Board, but subsequently withdrew his request in an October 2008 statement.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. 
§ 20.704 (2011).

The issue of an increased evaluation for degenerative disk disease at L4-L5 and L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT
 
The preponderance of the evidence is against a finding of a bilateral knee disability at any time during the course of the appeal.   


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2005, prior to the February 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In a November 2006 letter, the Veteran was notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a December 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  All of the Veteran's available service treatment records are in the claims folder.  In his July 2006 notice of disagreement, the Veteran indicated that his service treatment records from 1984 to 1999 were lost. (The Board notes that service treatment records dated in 1997 and 1998 are of record).  He further stated that an extensive search to locate the records was unsuccessful.  A February 1999 memorandum from the Medical Records Division of the Navy reflects that the Veteran's service treatment records had been misplaced in October 1998 and numerous efforts had been to locate them to no avail.  Because there is no indication that additional efforts by VA would yield the missing records as the Navy itself attempted to obtain them when they first went missing and the basis of Board's denial of the Veteran's service connection is not related to his service records, the Board finds that any additional efforts to locate the records would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

Furthermore, the Veteran was afforded an examination for his knee claim in September 2005.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran has declined the opportunity to present testimony in support of his claim.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has a current bilateral knee disability related to service.  He asserts that he has had arthritis since 1987. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

In this case, the Veteran was afforded an examination in September 2005 for his bilateral knee claim.  During the examination, the Veteran reported painful knee and weakness in his hamstrings with pain when participating in sports and running.  Evaluation of the knee demonstrated no swelling or local tenderness; knee flexed from 0 to 150 degrees easily and without pain or weakness.  There was no evidence of any lack of endurance, lack of coordination, or restriction of repetitive use.  There was no effusion, synovial thickening, or crepitus with motion.  The ligaments were intact with negative Lachman and drawer signs, the collateral ligaments were firm, and cartilage tests were negative.  X-rays of the knees were negative and normal.  The examiner noted a diagnosis of painful knees without objective findings on examination, and found no disability.  There are no other post-service/contemporary medical records in the claims folder. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no evidence that the Veteran currently has a bilateral knee disability, or that he had such a disability at any time during the pendency of this claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the September 2005 VA examiner noted the Veteran's complaints of knee pain, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Therefore without a current diagnosis of a knee disability, service connection is not warranted. 

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what he experiences, including knee pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question of whether the Veteran has a diagnosed knee disability including arthritis is a complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an orthopedic diagnosis.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he experiences, he is not competent to ascertain the diagnosis of a knee disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the September 2005 VA examiner's findings as it was based on radiological studies and physical evaluation by a licensed physician who has the requisite training, knowledge, and experience to render medical opinion rather than a lay person who does not have such expertise.   

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral knee disability is not warranted. 


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran was afforded examinations for his lumbar spine disability in September 2005 and September 2008.  Review of the examination reports shows that the examiners did not address whether the Veteran had any incapacitating episodes and if so the duration of such episodes as outlined in Diagnostic Code 5243 for intervertebral disc syndrome.  Additionally, both reports indicated that there was restriction on repetitive use but did not assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss as outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one, or, at a minimum, notify a claimant why one cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded another examination to address all the criteria in rating spine disabilities, specifically taking into account incapacitating episodes and considerations under Deluca. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his degenerative disk disease at L4-L5 and L5-S1.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on any adverse neurological symptomatology caused by lumbar spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran lumbar spine disability on the Veteran's ability to work to include whether the Veteran is unemployable because of his service connected disability. 

The supporting rationale for all opinions expressed must be provided. 

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  After completing the above action, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


